Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/427805     Attorney's Docket #: 7850PPL-20
Filing Date: 8/2/2021; 					
Applicant: Brain Cobb et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 12/20/2021 has been acknowledged.
Claims 24-26 have been cancelled.
New claims 27-31 have been added.
Applicant’s Pre-Amendment filed 8/2/2021 has been acknowledged.
Claims 16, 19 and 20 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 and 9/3/2021 have been acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a national state application under 35 USC 371 of PCT Application # PCT/EP2020/052511, having an international filing date of 31 January 2020, which designated the United States, which PCT application claimed the benefit of Great Britain Application # 1901556.9 filed 5 February 2019. 

Specification
The disclosure is objected to because of the following informalities: On page 12, line 9 and where ever through the specification, “utilised” should be –utilized--.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  For example, “The present invention provides for” should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2-15, 17, 18, 21, 23 and 27-31 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In regards to claims 2-15, 17, 18, 21, 30 and 31, the phrase “An interposer subassembly” should be --The interposer subassembly--.
	In regards to claims 23 and 27-29, the phrase “An electronic systems” should be --The electronic systems--.
	Any of claims 2-15, 17, 18, 21, 23 and 27-31 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-15,17-18, 21-23 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheah et al. (W0 # 20116/048347 A1).
In regards to claim 1, Cheah et al. (figures 1A-2J) show an interposer subassembly 101 for an electronic system having at least one integrated circuit (IC) component 114,116, comprising: a flexible base layer 110,112, having a first surface 
(top of 110) and an opposing second surface (bottom of 112), at least one active electronic circuit component 104,106 comprising a thin film of semiconductor (see figure 2F; see page 5, lines 9-19), operatively integrated and embedded directly (see figure 2F; see page 5, lines 9-19) within said flexible base layer 110,112, at least one first patterned contact layer (120,122 in figure 2H; 150, top of 110) (see page 5, lines 16-24), provided on any one of said first surface (top surface of 110) and said second surface (bottom surface of 112) of said flexible base layer 110,112, and configured to operably interface with said at least one active electronic circuit component 102,106 and the at least one IC component 114,116.
In regards to claim 2, Cheah et al. further comprising at least one second patterned contact layer (120,122 in figure 2H;150 bottom of 112) (see page 5, lines 16-24), provided on said flexible base layer 110,112 at a surface opposite to said first patterned contact layer (150; top of 110), and configured to operably connect to any one or any combination of said at least one active electronic circuit component 104,106 said first patterned contact layer (150; top of 110), and the at least one IC 114,116.
In regards to claim 3, Cheah et al. show wherein said at least one first patterned contact layer (120,122 in figure 2H;150 top of 110) (see page 5, lines 16-24) comprises a plurality of first contact elements (150; top of 110) having a first line pitch, and said at least one second patterned contact layer (150; bottom of 112) comprises a plurality of second contact elements having a second line pitch.
In regards to claim 4, Cheah et al. show wherein said first line pitch is different to said second line pitch.
In regards to claim 5, Cheah et al. further comprises at least one passive electronic circuit component (see page 12, lines 3-10), operatively integrated within said flexible base layer 110,112 and operably connected to said at least one active electronic circuit component 104,106 and/or said at least one first patterned contact (150; top of 110) and/or said at least one second patterned contact layer (150; bottom of 112).
In regards to claim 6, Cheah et al. further comprises at least one conductive via 140, extending through at least a portion of said flexible base layer 110,112 between said first surface (top surface of 110) and said opposing second surface (bottom surface of 112), configured to operably connect any one or any combination of said at least one active electronic circuit component 104,106, said at least one passive electronic circuit component (see page 12, lines 3-10), said at least one first patterned contact layer (150; top of 110) and said at least one second patterned contact layer (150; bottom of 112) (see page 5, lines 16-24).
In regards to claim 7, Cheah et al. show wherein said flexible base layer 110,112 comprises at least one dielectric layer material 146 integrated within at least a portion of said flexible base layer 110,112 and/or on at least a portion of said first surface (top surface of 110) of said flexible base layer 110,112 and/or on at least a portion of said opposing second surface (bottom surface of 112) of said flexible base layer 110,112.
In regards to claim 8, Cheah et al. further comprises at least one thermal management layer 102, operatively coupled to said flexible base layer 110,112, and configured to transfer heat energy away from any one or any combination of said at least one active electronic circuit component 103,106, said at least one first patterned contact layer (150; top of 110) (see page 5, lines 16-24), said at least one second patterned contact layer (150; bottom of 112), said at least one passive electronic circuit component (see page 12, lines 3-10), and said at least one conductive via 140.    
In regards to claim 9, Cheah et al. show wherein at least a portion of said at least one thermal management layer 102 is electrically insulating.
In regards to claim 10, Cheah et al. show wherein said at least one thermal management layer 102 has a predetermined coefficient of thermal expansion (CTE) (inherent; see page 5, lines 20-27).
In regards to claim 11, Cheah et al. show wherein said at least one thermal management layer 102 is a heat sink (see page 5, lines 20-34) and/or a heat spreader see page 5, lines 20-34) embedded within said flexible base layer 110,112 and thermally conductively coupleable to the at least one IC component 114,116.
104,106 has a predetermined dopant concentration (silicon).
In regards to claim 13, Cheah et al. show wherein said predetermined dopant concentration is a predetermined concentration profile graduation of dopants (silicon).
In regards to claim 14, Cheah et al. show wherein said at least one active electronic circuit 104,106 component is a transistor .
In regards to claim 15, Cheah et al. show wherein said at least one passive electronic circuit component (see page 12, lines 3-10) comprises a metal integrated into said flexible base layer 110,112.
In regards to claim 17, Cheah et al. show wherein said at least one first patterned contact layer (120,122 in figure 2H;150 top of 110) (see page 5, lines 16-24) is made of an electrically conductive material.
In regards to claim 18, Cheah et al. show wherein said electrically conductive material (120,122 in figure 2H;150 top of 110) (see page 5, lines 16-24) comprises at least one metal.
In regards to claim 21, Cheah et al. show configured so as to provide a predetermined graduation of the coefficient of thermal expansion (CTE) (inherent; see page 5, lines 20-27).
In regards to claim 22, Cheah et al. show an electronic system comprising: interposer subassembly 101 according to claim 1, at least one first electronic component 114,116 mounted to and electrically connected to said interposer subassembly 101.
In regards to claim 23, Cheah et al. show wherein said at least one first electronic component 114,116 is at least partially encased within an encapsulant material (page 3, lines 17-19).
In regards to claim 27, Cheah et al. show wherein said encapsulant material comprises a polymer (page 3, lines 17-19).
In regards to claim 28, Cheah et al. show wherein said at least one first electronic component 114,116 is electrically connected to said interposer subassembly by at least one wire bond (see page 3, lines 25-33; page 7, line 31- page 8, line 3).
114,116 is electrically connected to said interposer subassembly in a flip-chip configuration (see page 3, lines 11-24).
In regards to claim 30, Cheah et al. show wherein said at least one passive electronic circuit component (see page 12, lines 3-10) is any one of a resistor, capacitor, inductor and diode.
In regards to claim 31, Cheah et al. show wherein said flexible base layer 110,112 is formed from any one or any combination of substrate, glass, polymer, cellulose and metal (page 3, lines 17-19). 

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









3/12/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826